Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear whey claim 1 includes “when statements” which are conditional statements.
3.	It is unclear in claim 1 what the Applicant means by the following conditional statement: “when (i) a first direction in which the battery module and the unit circuit are arranged is a vertical direction, and (ii) a pair of lateral surfaces facing each other, among a plurality of lateral surfaces excluding a top surface and a bottom surface of the storage battery unit when disposed, are a first surface and a second surface:


the unit circuit includes a second terminal that is connected to the electric power conversion device, and is disposed at the other of the first surface and the second surface”.
4.	It is unclear if the components of the storage battery unit in the above conditional statements are required if the two conditions requiring the limitation “when” does not hold. 
5.	For the purposes of prosecution, the above conditional statements have not been given patentable weight.
6.	Claim 3 is unclear because it includes an assumption. The claim recites “when the storage battery unit is disposed assuming that the first direction is the vertical direction”.
7.	Claim 5 is unclear because it includes a when statement. The claim recites “when a surface different from the first surface and the second surface among the plurality of lateral surfaces is a third surface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (US20140175873).
9.	Regarding claim 1, Kishimoto teaches a storage battery unit (see Figs. below), comprising: a battery module that includes a plurality of cells, and a module circuit connected to (i) a first electric power line for inputting and outputting electric power to and from the plurality of cells and (ii) a first communication line for inputting and outputting information about the plurality of cells; and a unit circuit that is connected to (i) the module circuit by a second electric power line and a second communication line and (ii) an electric power conversion device disposed externally (electric power converter 501 which converts a DC electric power [0137]), wherein when (i) a first direction in which the battery module and the unit circuit are arranged is a vertical direction, and (ii) a pair of lateral surfaces facing each other, among a plurality of lateral surfaces excluding a top surface and a bottom surface of the storage battery unit when disposed, are a first surface and a second surface: the module circuit includes a first terminal that is connected to one end of the second electric power line and one end of the second communication line, and is disposed at one of the first surface and the second surface; and the unit circuit includes a second terminal that is connected to the electric power conversion device, and is disposed at the other of the first surface and the second surface (see Figs. below).

    PNG
    media_image1.png
    750
    961
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    546
    797
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-5 will be allowable when the Applicant overcomes the indefiniteness rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722